Citation Nr: 0928450	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  08-03 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
bilateral vision loss 

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for high 
blood pressure.  

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
kidney condition.  



ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1957 to May 
1958.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
RO in San Juan, Puerto Rico, which declined to reopen the 
claims for bilateral vision loss, high blood pressure, and a 
kidney condition. 

The Veteran requested a hearing before the Board in 
Washington, DC in his December 2007 VA Form 9.  The Board 
sent him a letter in May 2009 notifying him that a hearing 
had been scheduled for July 20, 2009.  In a June 2009 letter 
written on the Veteran's behalf, the request for a hearing 
was withdrawn.  The Board will proceed with appellate review.  
See 38 C.F.R. § 20.702(e)(2008).  

The petition to reopen a claim of service connection for a 
kidney condition is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The May 1987 rating decision denied the petition to 
reopen the claim of service connection for vision loss, and 
denied service connection for high blood pressure; the 
Veteran did not file an appeal.

2.  Additional evidence received since the May 1987 decision 
regarding the Veteran's vision loss is new to the claims 
file, but does not relate to an unestablished fact necessary 
to substantiate the claim of whether vision loss was incurred 
in or aggravated by service, and is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.

3.  Additional evidence received since the May 1987 decision 
regarding the Veteran's high blood pressure is new to the 
claims file, but does not relate to an unestablished fact 
necessary to substantiate the claim of whether his high blood 
pressure was incurred in or aggravated by service, and is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The May 1987 rating decision, denying a petition to 
reopen a claim of service connection for vision loss and 
denying service connection for high blood pressure, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  New and material evidence has not been submitted for the 
claim of entitlement to service connection for vision loss; 
the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).

3.  New and material evidence has not been submitted for the 
claim of entitlement to service connection for high blood 
pressure; the claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the appellant). 

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's petition to reopen his 
service connection claims for vision loss and high blood 
pressure.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 
(2006), requires that, prior to the adjudication of petitions 
to reopen service connection claims, the appellant be given 
notice of the elements of service connection, the elements of 
new and material evidence, and the reasons for the prior 
denial.  

Here, prior to initial adjudication of the Veteran's claim, a 
letter dated in January 2007 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  The January 2007 letter 
also provided notice of the elements of new and material 
evidence and the reasons for the prior denial.  The criteria 
of Kent are satisfied.  See Kent, supra.  

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The Board concludes that the duty 
to assist has been satisfied.  The Veteran's service 
treatment records and VA medical records are in the file.  
The Veteran has not identified any other outstanding records 
that he wanted VA to obtain or that he felt were relevant to 
the claim.  Moreover, in a February 2007 response to the VCAA 
notice letter, the Veteran stated that he had no other 
information or evidence to give VA to substantiate his claim.  
The Board concludes that the duty to assist has been 
satisfied with respect to obtaining the Veteran's medical and 
service treatment records.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
In attempts to reopen previously denied claims for service 
connection, the duty to assist does not include provision of 
a medical examination or opinion, unless new and material 
evidence has been secured.  See 38 C.F.R. § 3.159 
(c)(4)(iii).  

The Veteran was not afforded an examination in association 
with his petition to reopen.  As discussed below, the Board 
concludes that new and material evidence has not been 
submitted on this claim.  Accordingly, there is no duty to 
provide an examination and no error exists.  See id.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mlechick v. Mansfield, 503 F.3d 
1340 (Fed. Cir. 2007).  



II. New and Material Evidence

a. Vision Loss

The Veteran initially filed for service connection for vision 
loss in May 1969.  The Board denied the claim in an August 
1970 opinion for lack of evidence that the vision loss was 
incurred in or aggravated by service.  The Veteran was 
notified of this decision in a December 1969 letter.  He did 
not appeal the decision.  Consequently, the decision became 
final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2008).  The Veteran sought to reopen his service 
connection claim for vision loss in April 1987.  In a May 
1987 rating decision, the RO found that no new and material 
evidence had been submitted, and therefore declined to reopen 
the claim.  The Veteran was notified of this decision in a 
June 1987 letter.  The Veteran did not appeal this decision 
and it became final.  See id.

Under 38 U.S.C.A. § 5108 (West 2002), VA may reopen a 
previously and finally disallowed claim when "new and 
material" evidence is presented or secured with respect to 
that claim.  "New evidence" means evidence not previously 
submitted to agency decision makers, and "material 
evidence" means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a) (2008).  The new and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id. 

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Lay 
assertions of medical causation or diagnosis do not 
constitute credible evidence, as lay persons are not 
competent to offer medical opinions.  Tirpak v. Derwinski, 2 
Vet. App. 609, 610-11 (1992); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Veteran's claim for service connection for vision loss 
was denied in the August 1970 Board opinion as there was no 
evidence that vision loss was incurred in or aggravated by 
service.  The Board found that the defective vision in the 
Veteran's left eye was due to ambylopia, a preexisting 
condition.  In the Veteran's December 1956 entrance 
examination, the Veteran's left eye vision was reported as 
20/200 when corrected.  His vision was noted to be defective 
in this examination.  In his May 1958 separation from service 
examination, the vision in his left eye was reported as light 
perception only.  The Board found that, absent evidence 
showing trauma or disease in service, the decrease in visual 
acuity must be attributed to the natural progress of the 
Veteran's amblyopia, which preexisted service.  With respect 
to the Veteran's right eye, the Board found that the vision 
loss was not incurred in service, as it was caused by an 
injury to the eye in 1968, ten years after the Veteran was 
discharged from service.  In sum, the Board found that the 
Veteran's left eye condition pre-existed service and was not 
aggravated thereby, and that his right eye vision loss 
occurred many years after service.  Thus, in order to reopen 
his claim, the Veteran needs to submit evidence showing that 
his vision loss was incurred in or aggravated by service.  

The only pieces of evidence that have been submitted since 
the May 1987 rating decision are two VA treatment records.  
The first is dated in March 2007, and shows that the Veteran 
underwent ptosis repair for both eyes.  The second is dated 
in November 2007, and indicates that he underwent a corneal 
transplant and suturation of the intraocular lens in his 
right eye in 1999, and underwent glaucoma valve surgery in 
his right eye in 2004.  The record states that the corneal 
transplant was performed secondary to a corneal laceration 
the Veteran received in 1968.  The record also reflects that 
the he was taking medications for the corneal 
transplantation, glaucoma, severe amblyopia of the left eye, 
and for his ptosis repair in 2007.  

These records were not extant at the time of the prior final 
denial of his claim, and are new to the file.  However, they 
do not relate to an unestablished fact necessary to 
substantiate the claim.  While the VA treatment records show 
recent treatment for the Veteran's left and right eye 
disabilities, they do not show that these disabilities were 
incurred in service or are otherwise related to service.  
Rather, they simply confirm that the Veteran has a current 
vision loss disability in both eyes, an element of service 
connection that was previously established and considered in 
the May 1987 rating decision.  Consequently, they do not 
relate to an unestablished fact necessary to substantiate the 
claim, and therefore do not constitute new and material 
evidence. 

Accordingly, the Board finds that new and material evidence 
has not been submitted to reopen the claim of entitlement to 
service connection for vision loss.  
The petition to reopen must fail.  See 38 C.F.R. § 3.156(a).




b. High Blood Pressure 

The Veteran initially filed for service connection for high 
blood pressure in April 1987.  The RO denied the claim in a 
May 1987 opinion for lack of evidence that the high blood 
pressure was incurred in or aggravated by service.  The 
Veteran was notified of this decision in a June 1987 letter.  
He did not appeal the decision.  Consequently, the decision 
became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1103 (2008).  

The Veteran's claim for high blood pressure was denied in the 
May 1987 rating decision because his service medical records 
were negative for treatment or complaints of a cardiovascular 
disorder.  Thus, he had not established that his high blood 
pressure, first shown in 1986, was incurred in or aggravated 
by service.  In order to reopen his claim, the Veteran needs 
to submit evidence showing that his high blood pressure was 
incurred in or aggravated by service.  

The only pieces of evidence that have been submitted since 
the May 1987 rating decision are November 2005 and March 2007 
VA treatment records showing that the Veteran is diagnosed 
with hypertension.  These records were not extant at the time 
of the prior final denial of his claim, and are new to the 
file.  However, they do not relate to an unestablished fact 
necessary to substantiate the claim.  While the VA treatment 
records establish that the Veteran is diagnosed with 
hypertension, they do not demonstrate that his high blood 
pressure was incurred in service or is otherwise related to 
service.  Rather, they simply confirm that the Veteran 
currently has high blood pressure, an element of service 
connection that was previously established and considered in 
the May 1987 rating decision.  Consequently, they do not 
relate to an unestablished fact necessary to substantiate the 
claim, and therefore do not constitute new and material 
evidence. 

Accordingly, the Board finds that new and material evidence 
has not been submitted to reopen the claim of entitlement to 
service connection for high blood pressure.  The petition to 
reopen must fail.  See 38 C.F.R. § 3.156(a).


ORDER

The petition to reopen the claim of entitlement to service 
connection for bilateral vision loss and high blood pressure 
is denied.

REMAND

In his November 2006 claim, the Veteran also sought to reopen 
his claim of service connection for a kidney condition.  In 
the April 2007 rating decision, the RO declined to reopen 
this claim for failure to submit new and material evidence.  
The Veteran submitted a timely Notice of Disagreement (NOD) 
in April 2007, stating, in pertinent part, that he wanted to 
appeal the April 2007 rating decision.  The RO then sent him 
a letter requesting him to clarify which issues he was 
appealing.  The Veteran responded in a second, June 2007 NOD 
that he was in "total disagreement" with the April 2007 
rating decision.  While he identified high blood pressure and 
vision loss as "the two most important issues in the case," 
he did not imply thereby that he was declining to appeal the 
kidney condition issue.  Given the fact that the Veteran 
submitted a NOD generally disagreeing with the April 2007 
rating decision, and then filed a second NOD in which he 
stated he was in "total disagreement" with the rating 
decision, the Board finds that the Veteran intended to appeal 
all three claims adjudicated in the April 2007 rating 
decision.  The November 2007 Statement of the Case (SOC) only 
addressed the claims for high blood pressure and loss of 
vision.  

Accordingly, the claim must be remanded so that the RO may 
provide the Veteran with a SOC on the issue of service 
connection for a kidney condition.  See Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 
Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 
124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16- 92).  
However, the issue will be returned to the Board after 
issuance of the SOC only if perfected by the filing of a 
timely substantive appeal.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.



Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a SOC as to the 
petition to reopen a claim of service 
connection for a kidney condition.  The 
Veteran should be informed that he must 
file a timely and adequate substantive 
appeal in order to perfect an appeal of 
this issue to the Board.  See 38 C.F.R. §§ 
20.200, 20.202, and 20.302(b).  If a 
timely substantive appeal is not filed, 
the claim should not be certified to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


